Citation Nr: 0719896	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  04-41 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The veteran served on active duty from February 1964 to March 
1968.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In an October 2006 decision, the Board denied the veteran's 
claim for an earlier effective date for service connection 
for post-traumatic stress disorder (PTSD), but granted a 
higher 50 percent initial rating for his PTSD.  And because 
of the increase in the rating for his PTSD, the Board 
remanded his TDIU claim to the RO via the Appeals Management 
Center (AMC) for reconsideration.  The AMC has since 
continued to deny the claim for a TDIU and returned this 
claim to the Board for further appellate consideration.

Regrettably, the TDIU claim still requires additional 
development before the Board can decide this remaining issue.  
So the Board is again remanding this claim to the RO via the 
AMC in Washington, DC.  VA will notify the veteran if further 
action is required.


REMAND

When most recently examined by VA in the outpatient mental 
health clinic in October 2004, the veteran's Axis I diagnoses 
were alcohol dependency, PTSD, and non-compliance with 
treatment plan.  His Global Assessment of Functioning (GAF) 
score, on Axis V, was about 59.  It was indicated that he was 
a heavy drinker and, by his report in a November 2004 VA 
treatment note, even after he said he had "cut back," he 
still consumed one pint of bourbon every two days in addition 
to beer and wine.  The October 2004 assessment reflects that 
he was adamant that he did not have an alcohol problem, and 
that he had not attended any Alcoholics-Anonymous meetings.  
The examiner specifically noted that it would be difficult to 
distinguish between alcohol-related symptoms and depression 
or anxiety disorder as a separate entity, as long as the 
veteran continued to drink heavily.

Consequently, there has been no attempt to distinguish 
between the functional impairment caused by the veteran's 
chronic alcoholism and that attributable to his service-
connected PTSD.  See Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996) (the Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the 
absence of medical evidence that does so).  It stands to 
reason that anyone who is chronically intoxicated or under 
the influence of alcohol would have significant difficulty, 
if any possibility at all, obtaining and maintaining 
substantially gainful employment.

After the Board's prior remand, the AMC reviewed the claims 
file and determined the veteran was employable without 
referring him for an examination to assist in making this 
important determination.  The AMC noted that he was primarily 
disabled as a result of an earlier on-the-job, nonservice-
connected ankle injury.  The July 2003 mental health note 
discussing the circumstances surrounding that incident 
indicates the veteran said he had not worked for four years 
after that injury, since he was wheel chair bound, but it 
appears that was only a temporary state of affairs.  Further, 
while the report of the August 2004 VA compensation 
examination indicates the veteran was unemployed primarily 
due to his physical disabilities (as opposed to mental), the 
examiner also indicated the veteran's irritability had caused 
him to be suspended from his most recent job.  That examiner 
went on to comment that it was impossible to separate the 
PTSD symptoms from those related to the abuse of alcohol.  In 
any event, the claims file contains no specific medical 
assessment or comment on whether the veteran is unemployable 
if only his 
service-connected disabilities (and, in particular, his PTSD) 
are considered.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed as in the present 
case after October 31, 1990, payment of compensation for a 
disability that is a result of a veteran's alcohol or drug 
abuse.

Further, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, as in this case, an injury or disease incurred during 
active service will not be deemed to have been incurred in 
line of duty if the injury or disease was a result of the 
person's own willful misconduct, including abuse of alcohol 
or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 
3.301(d).  VA's General Counsel has confirmed that direct 
service connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs is precluded for 
purposes of all VA benefits for claims filed after October 
31, 1990.  See VA O.G.C. Prec. Op. No. 7-99 (June 9, 1999); 
VA O.G.C. Prec. Op. No. 2-98 (Feb. 10, 1998).

Note also that, in Allen v. Principi, 237 F.3d 1368 (Fed. 
Cir. 2001), the U. S. Court of Appeals for the Federal 
Circuit (Federal Circuit Court) held that compensation could 
not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 
105(a) either for a primary alcohol abuse disability incurred 
during service or for any secondary disability (such as 
cirrhosis of the liver) that resulted from primary alcohol 
abuse during service.  Id. at 1376.  The Federal Circuit in 
Allen held that there can be service connection for 
compensation for an alcohol or drug abuse disability acquired 
as secondary to, or as a symptom of, a service-connected 
disability.  But the Federal Circuit indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Allen 
at 1381.  The Federal Circuit Court further stated that such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Allen at 1381.  
The Federal Circuit Court went on to indicate, however, that 
like the primary alcohol abuse disability, a secondary 
disability arising from a primary alcohol disability is not 
compensable because it, too, is a "result of the veteran's 
own...abuse of alcohol or drugs".  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).

In addition to the above, there also is the rule that, where 
service connection is in effect for one diagnosis involving 
some component of an anatomical or functional system, and 
there are additional diagnoses concerning pathology of that 
system of record, there must be evidence that permits the 
adjudicators to distinguish between manifestations that are 
service-connected and those that are not.  See Waddell v. 
Brown, 5 Vet. App. 454, 456-57 (1993).  When it is not 
possible to separate the effects of a non-service-connected 
condition from those of a service-connected condition, VA 
regulations dictate that such signs and symptoms be 
attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Medical 
examiners must at least evaluate the veteran's entire panoply 
of symptoms and determine if in fact his alcohol dependence 
is a separate entity, see 38 C.F.R. § 3.301(b)(2) (2006), or 
instead is part and parcel of his PTSD.

Since the Board has determined that a medical examination is 
needed in this case to obtain medical opinions concerning 
these dispositive issues, the veteran is hereby informed that 
38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Contact the veteran and inform him of 
the need to submit all evidence that he 
has pertinent to this appeal.  See 
38 C.F.R. § 3.159.  In addition, he is 
instructed to provide the AMC information 
concerning all of his work experience.  
Then his former employers should be 
contacted to ascertain the reasons for 
terminating his employment - including 
insofar as whether he simply left due to 
his advancing age, or because of service-
connected disability (including, in 
particular, his PTSD), or because of 
conditions unrelated to his military 
service, or even due to other factors 
such as economics.  In addition, he 
should be requested to indicate the level 
of formal education that he completed.  
He should also be asked to list all 
health care providers from whom he has 
received treatment for conditions 
affecting his ability to work, and with 
any necessary authorization attempt to 
obtain copies of all treatment records he 
identifies.

To the extent there is an attempt to 
undertake this development that is 
unsuccessful, that too should be noted in 
the claims file.  The AMC need not 
undertake development efforts for this 
type information already previously 
taken.  The claims file should reflect 
full documentation to the effect that 
additional development efforts are not 
likely to produce additional evidence.

2.  Upon completion of the above, 
schedule the veteran for an appropriate 
medical examination(s) to assess whether 
his service-connected disabilities render 
him unemployable.  All indicated tests 
and studies should be performed.  It 
should be determined whether all findings 
recorded are related to the service-
connected pathology or, instead, due to 
factors unrelated to the veteran's 
military service.  If symptoms of 
service-connected and non-service-
connected pathology cannot be 
dissociated, this should be expressly 
noted in the claims file.

*It is specifically requested the 
examiner indicate whether the veteran's 
chronic abuse of alcohol is part and 
parcel of his PTSD (i.e., attributable to 
it) or instead an unrelated, separate 
condition.

The examiner(s) must to assess the 
veteran's ability to pursue substantially 
gainful employment in view of 
all service-connected pathology, without 
regard to conditions that are not related 
to his military service, whether physical 
or mental, or his age or other factors.

*It is imperative that the claims file be 
made available to the examiner(s) for 
review of the veteran's pertinent medical 
and other history, including a complete 
copy of this remand.

3.  Then readjudicate the veteran's TDIU 
claim in light of the additional evidence 
obtained.  If this claim is not granted 
to his satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.



The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  VA will notify him if further action is required 
on his part.  He has the right to submit additional evidence 
and argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



